Citation Nr: 0628975	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-24 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for varicose veins, 
bilateral legs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to 
July 1962.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

In the VA Form 21-4138 attached to his April 2004 notice of 
disagreement, the veteran appears to be seeking compensation 
for a service-connected bone tumor.  The matter is referred 
to the RO for appropriate action.  


REMAND

In  April 2004, the veteran submitted to the RO signed, 
completed VA Forms 21-4142 for records from the Naval Health 
Care Hospital in Jacksonville, Florida, from the Memorial 
Health University Medical Center in Savannah, Georgia, and 
from VA medical facilities in Savannah, Georgia, and in 
Charleston, South Carolina.  Although VA has a duty to assist 
a claimant in obtaining evidence to substantiate his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005)), nothing in the claims folder indicates that the RO 
requested the private medical records or the VA treatment 
records.  VA medical treatment records are deemed to be 
within the control of VA and should have been included in the 
record, as they may be determinative of the claim.  Therefore 
a remand is necessary for the purpose of obtaining such 
records. See Bell v. Derwinski, 2 Vet. App. 492 (1992).

In addition, the veteran submitted evidence that he receives 
disability payments from the Social Security Administration.  
He said his disability payments are based on a back 
disability, as well as his leg disability.  Those records 
should also be obtained.  

 Accordingly, the case is REMANDED to the Appeals Management 
Center in Washington, D.C., for the following action:

1.  Assist the appellant in obtaining 
evidence by seeking medical records of the 
veteran's treatment at VA hospitals and 
other VA medical facilities, medical 
records from the private providers for 
whom the veteran supplied medical waivers, 
and Social Security records relating to 
the veteran's disability claim.  Associate 
any evidence obtained with the claims 
folder.  

2.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
appellant a supplemental statement of the 
case.  After the appellant has been given 
an opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


